DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.    	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Claims 30-55 are presented for examination. Applicant filed instant application on 03/04/2020 and information disclosure statement (IDS) on 03/09/2020. Examiner has established objections, and § 112, § 101 and §103 rejections for claims 30-55 in the instant Office action.  

Information Disclosure Statement (IDS)


Examiner has considered the IDS filed on 03/09/2020 partially. In specific, Examiner has considered the disclosure under “U.S. PATENTS,” “U.S. PATENT APPLICATION PUBLICATIONS,” and “FOREIGN PATENT DOCUMENTS” headings whereas Examiner has not considered the disclosure under “NON-PATENT LITERATURE DOCUMENTS” heading because Applicant has not submitted copies of the referenced documents.     


Claim Objections




Independent claim 30 is objected to because of the following informalities:
The claim limitation “providing an identification of a plurality of companies whose stock is available for gifting in a non-integer number of shares:” ends in a colon (“:”) but it should end in a semicolon (“;”).
The claim limitation “providing notification to the recipient identifying the stock in a single company and the dollar amount and the gift identifier” should be “providing notification to the recipient identifying the stock in the single company and the dollar amount and the gift identifier” because “an identity of stock in a single company” appears in the previous limitation (i.e., the “receiving . . . payment information” step).
The claim limitation “allocating the computing non-integer number of the shares from the purchased number of shares of the identified stock in the single company for crediting to the recipient's account” should be “allocating the computed non-integer number of shares from the purchased number of shares of the identified stock in the single company for crediting to the recipient's account” because “the non-integer number of shares” has already been computed in the previous limitation (i.e., the “using a processor, computing a non-integer number of shares . . . ” step) and there is no need for the definite article “the” in from of the word “shares” based on this previous recitation. 



Dependent claims 31-38 are objected to because of the following informalities: each of the dependent claims 31-38 recites: “The method of Claim 30.” The word “claim” should not be capitalized and each dependent claim 31-38 should recite: “The method of claim 30.” 

Independent claim 39 is objected to because of the following informalities:
The claim limitation “receiving, from the purchaser, a gift request comprising a dollar amount of a stock in a single company-selected from the provided plurality of publicly-traded companies” has unnecessary dash (“-”) between the words “company” and “selected."
The claim limitation “crediting an account held by the recipient with the number of non-integer number of shares from the purchased integer number of shares of stock in the single company” should be “crediting an account held by the recipient with the non-integer number of shares from the purchased integer number of shares of stock in the single company” because the first instance of recitation “number of” is unnecessary.

Dependent claims 40-47 are objected to because of the following informalities: each of the dependent claims 40-47 recites: “The method of Claim 39” or “The method of Claim 41.” The word “claim” should not be capitalized and each dependent claim 40-47 should recite: “The method of claim 39” or “The method of claim 41.” 


Independent claim 48 is objected to because of the following informalities: 
The preamble of claim 48 recites: “A computer program product for gifting fractional shares of stock in a single company, the computer program comprising.” The preamble should, however, recite: “A computer program product for gifting fractional shares of stock in a single company, the computer program product embedded in a non-transitory computer readable storage medium, the computer program product comprising.”
The claim limitation “a computer readable first program code module for providing an identification of a plurality of publicly-traded companies whose stock is available for gifting in a non-integer number of shares:” ends in a colon (“:”) but it should end in a semicolon (“;”).  

Dependent claims 49-51 are objected to because of the following informalities: each of the dependent claims 49-51 recites: “The computer program of Claim 48.” There should be a word “product” after the word “program” and the word “claim” should not be capitalized. Thus, dependent claims 49-51 should recite: “The computer program product of claim 48.” 

Independent claim 52 is objected to because of the following informalities: 
Claim 52 recites: “store the gift identifier and the 
Claim 52 recites: “purchased on the open market an integer number of shares of the identified stock.” Claim 52 should recite: “purchase on the open market an integer number of shares of the identified stock.”

Dependent claims 53-55 are objected to because of the following informalities: each of the dependent claims 53-55 recites: “The system of Claim 52” or “The system of Claim 53.” The word “claim” should not be capitalized and each dependent claim 53-55 should recite: “The system of claim 52” or “The system of claim 53.” 

Claim Rejections - 35 USC § 112












The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 30-38 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Independent claim 30 recites the limitation “the stored data” in “accessing the stored data to identify the associated gift request.” 
Independent claim 30 recites the limitation “the open market
Independent claim 30 recites the limitation “the recipient's account” in “allocating the computing non-integer number of the shares from the purchased number of shares of the identified stock in the single company for crediting to the recipient's account.” 

There is an insufficient antecedent basis for these limitations in the claim. Independent claim 30 is, therefore, rejected under 35 U.S.C. § 112, second paragraph. Dependent claims 31-38 are rejected under 35 U.S.C. § 112, second paragraph, based on their dependency. 

Claims 39-47 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Independent claim 39 recites the limitations “the identifier” and “the dollar amount” in “using a processor, associating the identifier with non-integer number of shares of stock in the single company determined as a function of the dollar amount of the gift.” 
Independent claim 39 recites the limitations “the identified stock” and “the open market” in “purchasing an integer number of shares in the identified stock in the single company on the open market.” 

There is an insufficient antecedent basis for these limitations in the claim. Independent claim 39 is, therefore, rejected under 35 U.S.C. § 112, second paragraph. Dependent claims 40-47 are rejected under 35 U.S.C. § 112, second paragraph, based on their dependency.


Claims 48-51 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Independent claim 48 recites the limitation “the recipient” in “a computer readable fifth program code module for receiving, from the recipient, a request to claim the gift, the claim request including the gift identifier.” 
Independent claim 48 recites the limitations “the identifier” and “the dollar amount” in “a computer readable sixth program code module for associating the identifier with a non-integer number of shares of stock in the single company determined as a function of the dollar amount of the gift.” 
Independent claim 48 recites the limitations “the open market” and “the identified stock” in “a computer readable seventh program code module for purchasing on the open market an integer number of shares of the identified stock in the single company.” 

There is an insufficient antecedent basis for these limitations in the claim. Independent claim 48 is, therefore, rejected under 35 U.S.C. § 112, second paragraph. Dependent claims 49-51 are rejected under 35 U.S.C. § 112, second paragraph, based on their dependency.
 
Claims 52-55 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Independent claim 52 recites the limitations “the identifier” and “the dollar amount” in “associate the identifier with a non-integer number of shares of stock in the single company determined as a function of the dollar amount of the gift.” 
Independent claim 52 recites the limitations “the open market” and “the identified stock” in “purchased on the open market an integer number of shares of the identified  stock in the single company.” 

There is an insufficient antecedent basis for these limitations in the claim. Independent claim 52 is, therefore, rejected under 35 U.S.C. § 112, second paragraph. Dependent claims 53-55 are rejected under 35 U.S.C. § 112, second paragraph, based on their dependency. 

Claim Rejections - 35 USC § 101

















35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-55 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  



















The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 30-47 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 48-51 is a computer program product, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 52-55 is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 30-55 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 30-55, however, recite an abstract idea of gifting a fractional shares of stock in a single company. The creation of gifting a fractional shares of stock in a single company, as recited in the independent claims 30-55 belongs to certain methods of organizing human activity (“CMOHA”) (i.e., commercial interactions) and mathematical concepts (“MC”) (i.e., mathematical relationships and calculations) that are found by the courts to be abstract ideas. The limitations in independent claims 30, 39, 48, and 52, which set forth or describe the recited abstract idea, are: “assigning a gift identifier to the gift request” (claim 30 – CMOHA), “computing a non-integer number of shares of the identified stock in the single company as a function of the accessed data and a price per share for the stock” (claim 30 – MC), “purchasing an integer number of shares of the identified stock in the single company on the open market” (claim 30 – CMOHA), “allocating the comput[ed] non-integer number of the shares from the purchased number of shares of the identified stock in the single company for crediting to the recipient's account” (claim 30 – CMOHA), “receiving payment for the computed non-integer number of shares using the payment information received from the purchaser” (claim 30 – CMOHA), and “crediting the recipient's account with the allocated non-integer number of shares” (claim 30 – CMOHA), “assigning a gift identifier to the gift request” (claims 39, 48, and 52 – CMOHA), “associating the identifier with non-integer number of shares of stock in the single company determined as a function of the dollar amount of the gift” (claims 39, 48, and 52 – CMOHA), “purchasing an integer number of shares in the identified stock in the single company on the open market” (claims 39, 48, and 52 – 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 30, 39, 48, and 52, recite additional limitations: “a processor” (claims 30, 39, and 48), “a data memory” (claims 30, 39, and 48), “a computer usable non-transitory storage medium having computer readable program code modules embodied in said medium” (claim 48), “a memory for storing computer readable code” (claim 52), and “a processor operatively coupled to the memory” (claim 52). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, “providing an identification of a plurality of companies whose stock is available for gifting in a non-integer number of shares” (claim 30), “receiving, from the purchaser, payment information and a gift request comprising an identity of stock in a single company selected from the identified plurality of companies, a dollar amount of a gift, and information identifying the recipient” (claim 30), “storing the gift identifier and the associated gift request” (claim 30), “providing notification to the recipient identifying the stock in a single company and the dollar amount and the gift identifier” (claim 30), “receiving, from the recipient, a request to claim the gift, the claim request including the see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 30, 39, 48, and 52, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	






















Step 2B of the Test: The additional elements of independent claims 30, 39, 48, and 52, (see above under Step 2A – Prong 1) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized 
[0114] The term "processor" encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers. The processor can include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them. 

[0115] A computer program (also known as a program, software, software application, script, or code) can be written in any form of programming language, including compiled or interpreted languages, or declarative or procedural languages, and it can be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. A computer program does not necessarily correspond to a file in a file system. A program can be stored in a portion of a file that holds other programs or data (e.g., one or more scripts stored in a markup language document), in a single file dedicated to the program in question, or in multiple coordinated files (e.g., files that store one or more modules, sub programs, or portions of code). A computer program can be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across-multiple sites and interconnected by a communication network. 

[0117] Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for performing instructions and one or more data memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto optical disks, or optical disks. 

This is a description of general-purpose computer. Further, the elements of transmitting, receiving, storing, and retrieving information to and from a user device amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 30, 39, 48, and 52, receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 30, 39, 48, and 52, store and retrieve information in memory. The courts have recognized storing, retrieving, receiving, and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 30, 39, 48, and 52, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 30, 39, 48, and 52, are non-statutory under 35 USC § 101 in view of step 2B of the test. 




Dependent Claims: Dependent claims 31-38 depend on independent claim 30; dependent claims 40-47 depend on independent claim 39; dependent claims 49-51 depend on independent claim 48; and dependent claims 53-55 depend on independent claim 52. The elements in dependent claims 31-38, 40-47, 49-51, and 53-55, which set forth or describe the abstract idea, are: “the payment information includes credit card information associated with the purchaser” (claim 31 – further narrowing the abstract idea that belongs to CMOHA), “the identity of the recipient comprises information for a brokerage account associated with the recipient” (claim 32 – further narrowing the abstract idea that belongs to CMOHA), “the identity of the recipient comprises an e-mail address associated with the recipient” (claim 33 – further narrowing the abstract idea that belongs to CMOHA), “the step of providing notification includes providing an electronic link to the recipient” (claim 34 – insignificant extra solution activity), “the step of receiving the request to claim the gift includes displaying a webpage” (claim 35 – insignificant extra solution activity), “the step of receiving account information from the recipient includes receiving information for creating a new account for the recipient” (claim 36 – insignificant extra solution activity), “the step of purchasing an integer number of shares of the identified stock occurs before the step of receiving the request from the recipient to claim the gift” (claim 37 – further narrowing the abstract idea that belongs to CMOHA), “the step of receiving payment occurs before the step of receiving the request from the recipient to claim the gift” (claim 38 – insignificant extra solution activity), “the step of associating occurs before the step of receiving the claim request from the recipient” (claim 38 – further narrowing the abstract idea that belongs to CMOHA), “the claim request includes anti-fraud information” (claims 
Conclusion of Dependent Claims Analysis: Dependent claims 31-38, 40-47, 49-51, and 53-55, do not correct the deficiencies of independent claims 30, 39, 48, and 52, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 30-55 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103


















The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in § 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 30, 32, and 34-38, are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kaufhold (2008/0126211 A1) in view of Wallman (2003/0208432 A1), further in view of Vardi (2008/0301044 A1), and further in view of Liu (WO 01/06438 A1).

As to claim 30, Kaufhold shows receiving, from the purchaser, payment information and a gift request comprising an identity of stock in a company of the identified plurality of publicly-traded companies, a dollar amount of a gift (Kaufhold: page 2, ¶ 19 – disclosing “the determination of the “gift” card can be varied, allowing for determination by the purchaser of the card as to the value of the card”, where “the value of the card” is “a dollar amount of a gift”; and page 2, ¶ 20 – disclosing “the purchaser will purchase a “gift” card to one of Vanguard’s money market mutual funds”, where “one of Vanguard’s money market mutual funds” is “an identity of stock in a company,” and “Vanguard” is “a publicly traded company”); assigning a gift identifier to the gift request using a processor (Kaufhold: page 2, ¶ 23 – disclosing “value may already be assigned … through a tracking means, such as a tracking number on the back of the card”, where “a tracking number” is “a gift identifier”); storing the gift identifier and the associated gift request in a data 
Kaufhold does not show providing an identification of a plurality of publicly-traded companies whose stock is available for gifting in a non-integer number of shares. Wallman shows providing an identification of a plurality of publicly-traded companies whose stock is available for gifting in a non-integer number of shares (Wallman: page 5, ¶ 46; and page 12, ¶ 119 – disclosing “The computer-based system of the present invention permits, without incurring any additional costs, investors to purchase or sell small – and even 
	Kaufhold in view of Wallman does not show information identifying the recipient. Vardi shows information identifying the recipient (Vardi: page 3, ¶ 20 – disclosing “the card owner decides a suitable denomination for valued card for presentation, such as gift, to identified recipient”, where “identified recipient” is “information identifying a recipient”). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Kaufhold in view of Wallman by information identifying the recipient of Vardi in order to the purchaser to gift the gift card to a recipient (Vardi: page 1, ¶ 5).
	Kaufhold in view of Wallman, and further in view of Vardi, does not show an identity of stock in a company being an identity of stock in a single company; a computed number of shares being a computed non-integer number of shares; using a processor, computing a non-integer number of shares of the identified stock in the single company as a function of the accessed data and a price per share for the stock; and allocating the computed non-integer number of shares from the purchased number of shares of the identified stock in the single company for crediting to the recipient’s account. Liu shows an identity of stock in a company being an identity of stock in a single company (Liu: page 4, lines 16-21 – disclosing “the central controller allocates a reward incentive to customers' accounts as per their activities in the form of equity in the seller's company”, where “equity 

As to claim 32, Kaufhold in view of Wallman, further in view of Vardi, and further in view of Liu, shows all the elements of claim 30. Kaufhold also shows that the identity of the recipient comprises information for a brokerage account associated with the recipient (Kaufhold: page 2, ¶ 21 – disclosing “the web site … allows the recipient to … place the proceeds into a money market mutual fund in a current fund family he/she currently owns”). 

As to claim 34, Kaufhold in view of Wallman, further in view of Vardi, and further in view of Liu, shows all the elements of claim 30. Kaufhold also shows providing an electronic link to the recipient (Kaufhold: page 2, ¶ 24 – disclosing “the tracking number will also allow the recipient to log onto website”).

As to claim 35, Kaufhold in view of Wallman, further in view of Vardi, and further in view of Liu, shows all the elements of claim 30. Kaufhold also shows displaying a webpage (Kaufhold: page 2, ¶ 21 – disclosing “a redemption method via a web-site is established”).

As to claim 36, Kaufhold in view of Wallman, further in view of Vardi, and further in view of Liu, shows all the elements of claim 30. Kaufhold also shows receiving information for creating a new account for the recipient (Kaufhold: page 2, ¶ 21 – disclosing “the web site … allows the recipient to … open a new account if no account had ever been established”).

As to claim 37, Kaufhold in view of Wallman, further in view of Vardi, and further in view of Liu, shows all the elements of claim 30. Kaufhold also shows purchasing shares of the 

As to claim 38, Kaufhold in view of Wallman, further in view of Vardi, and further in view of Liu, shows all the elements of claim 30. Kaufhold also shows that receiving payment occurs before the step of receiving the request from the recipient to claim the gift (Kaufhold: page 2, ¶ 20 – disclosing “the purchaser will purchase a “gift” card to one of Vanguard’s money market mutual funds”, where “purchasing” is “payment”; and page 2, ¶ 21 – disclosing “recipient having received the “gift” card from the purchaser”, where purchasing is done before giving the gift card to the recipient).

Claim 31 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Kaufhold, in view of Wallman, further in view of Vardi, further in view of Liu, and further in view of Walker (5,797,127).

As to claim 31, Kaufhold in view of Wallman, further in view of Vardi, and further in view of Liu, shows all the elements of claim 30. Kaufhold in view of Wallman, further in view of Vardi, and further in view of Liu, does not show that the payment information includes credit card information associated with the purchaser. Walker shows that the payment information includes credit card information associated with the purchaser (Walker: col. 7, .

Claim 33 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Kaufhold in view of Wallman, further in view of Vardi, further in view of Liu, and further in view of Karas (2008/0021793 A1).

As to claim 33, Kaufhold in view of Wallman, further in view of Vardi, and further in view of Liu, shows all the elements of claim 30. Kaufhold in view of Wallman, further in view of Vardi, and further in view of Liu, does not show that the identity of the recipient comprises an e-mail address associated with the recipient. Karas shows that the identity of the recipient comprises an e-mail address associated with the recipient (Karas: page 4, ¶ 52 – disclosing “the stored value fund is identified by the e-mail address of the receiver”). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Kaufhold in view of Wallman, further in view of Vardi, and further in view of Liu, by the identity of the recipient comprising an e-mail address associated with the recipient of Karas in order to embed electronic gift to electronic greeting card (Karas: page 1, ¶ 19).

Claims 39-42, 44, 48, and 50-54, are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kaufhold in view of Wallman, and further in view of Liu.

As to claims 39, 48, and 52, Kaufhold shows receiving, from the purchaser, a gift request comprising a dollar amount of a stock in a single company selected from the provided plurality of publicly traded companies (Kaufhold: page 2, ¶ 19 – disclosing “the determination of the “gift” card can be varied, allowing for determination by the purchaser of the card as to the value of the card”, where “the value of the card” is “a dollar amount”; and page 2, ¶ 20 – disclosing “the purchaser will purchase a “gift” card to one of Vanguard’s money market mutual funds”, where “one of Vanguard’s money market mutual funds” is “a stock in a company,” and “Vanguard” is “a publicly traded company”); assigning a gift identifier to the gift request using a processor (Kaufhold: page 2, ¶ 23 – disclosing “value may already be assigned … through a tracking means, such as a tracking number on the back of the card”, where “a tracking number” is “a gift identifier”); storing the gift identifier and the associated gift request in a data memory (Kaufhold: page 2, ¶ 23 – disclosing “a tracking number on the back of the card … allows Mutual Fund Gift Card Co. to know this card with this amount is out there”); receiving, from the recipient, a request to claim the gift, the claim request including the gift identifier (Kaufhold: page 2, ¶ 24 – disclosing “with regard to redemption, the tracking number will also allow the recipient to log onto website … [where] recipient will be given options whether they would like to: [different options (a) – (c) are described here]; and pages 2-3, ¶ 25 – disclosing “the tracking of the card will show the gift has been redeemed … [and] the recipient has decided which money market mutual fund based on which mutual fund family he would like to 
Kaufhold does not show providing an identification of a plurality of publicly-traded companies whose stock is available for gifting in a non-integer number of shares. Wallman shows providing an identification of a plurality of publicly-traded companies whose stock is available for gifting in a non-integer number of shares (Wallman: page 5, ¶ 46; and page 12, ¶ 119 – disclosing “The computer-based system of the present invention permits, without incurring any additional costs, investors to purchase or sell small – and even 
	Kaufhold in view of Wallman does not show a computer usable non-transitory storage medium having computer readable program code modules embodied in said medium for gifting stock; a memory for storing computer readable code; a processor operatively coupled to the memory; a stock in a company being a stock in a single company; a number of shares of stock being a non-integer number of shares of stock; and crediting an account held by the recipient with the number of non-integer number of shares from the purchased integer number of shares of stock in the single company. Liu shows a computer usable non-transitory storage medium having computer readable program code modules embodied in said medium for gifting stock (Liu: page 7, lines 1-7; Fig. 1; and page 9, lines 19-21 – disclosing “the database system … does not require any proprietary software … [but] any available software … can be used”); a memory for storing computer readable code (Liu: page 7, lines 1-7; and Fig. 1); a processor operatively coupled to the memory (Liu: page 7, lines 1-7; and Fig. 1); a stock in a company being a stock in a single company (Liu: page 4, lines 16-21 – disclosing “the central controller allocates a reward incentive to customers' accounts as per their activities in the form of equity in the seller's company”, where “equity in the seller’s company” is “stock in a single company”); a number of shares of stock being a non-integer number of shares of stock (Liu: page 4, lines 16-21 – disclosing “the central controller … calculates the total securities (or a fractional) 

As to claim 40, Kaufhold in view of Wallman, and further in view of Liu, shows all the elements of claim 39. Kaufhold also shows that the step of associating occurs before the step of receiving the claim request from the recipient (Kaufhold: page 2, ¶ 20 – disclosing “the purchaser will purchase a “gift” card to one of Vanguard’s money market mutual funds”; and page 2, ¶ 23 – disclosing “a tracking number on the back of the card … allows Mutual Fund Gift Card Co. to know this card with this amount is out there”; where the tracking number is placed on the back of the gift card before the gift card is given to the recipient).

As to claims 41 and 53, Kaufhold in view of Wallman, and further in view of Liu, shows all the elements of claims 39 and 52. Kaufhold also shows that the claim request includes anti-fraud information (Kaufhold: page 2, ¶ 24 – disclosing “the tracking number will also allow the recipient to log onto website”, where “the tracking number” is “anti-fraud information”).

As to claims 42 and 54, Kaufhold in view of Wallman, and further in view of Liu, shows all the elements of claims 41 and 53. Kaufhold also shows that the anti-fraud information includes at least one of: a phone number, a password, a question/answer pair, a pseudo-randomly generated string, and information known to both the purchaser and recipient (Kaufhold: page 2, ¶ 24 – disclosing “the tracking number will also allow the recipient to log onto website”, where “the tracking number” is “information known to both the purchaser and recipient”).

As to claim 44, Kaufhold in view of Wallman, and further in view of Liu, shows all the elements of claim 39. Kaufhold also shows receiving payment information from the purchaser (Kaufhold: page 2, ¶ 20 –  disclosing “purchaser will purchase a “gift” card to one of Vanguard’s money market mutual funds”); and purchasing the shares of the identified stock using the payment information, the stored data, and a price per share for the stock (Kaufhold: page 2, ¶ 21 – disclosing “a recipient logs-on to a web site … [which] will allow the recipient to direct the investing process by choosing from the available 

As to claim 50, Kaufhold in view of Wallman, and further in view of Liu, shows all the elements of claim 48. Kaufhold also shows displaying a webpage to the recipient to facilitate receiving the request to claim the gift (Kaufhold: page 2, ¶ 24 – disclosing “with regard to redemption, the tracking number will also allow the recipient to log onto website”).

As to claim 51, Kaufhold in view of Wallman, and further in view of Liu, shows all the elements of claim 48. Kaufhold also shows receiving information for creating a new account for the recipient (Kaufhold: page 2, ¶ 21 – disclosing “the web site … allows the recipient to … open a new account if no account had ever been established”).

Claims 43, 49, and 55, are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kaufhold in view of Wallman, further in view of Liu, and further in view of Vardi.

As to claims 43 and 55, Kaufhold in view of Wallman, and further in view of Liu, shows all the elements of claims 41 and 52. Kaufhold in view of Wallman, and further in view of Liu, does not show that the anti-fraud information is provided to the recipient in addition to the identifier. Vardi shows that the anti-fraud information is provided to the recipient in addition to the identifier (Vardi: page 3, ¶ 20 – disclosing “the card owner decides a suitable denomination for valued card for presentation, such as gift, to identified recipient”, where 

As to claim 49, Kaufhold in view of Wallman, and further in view of Liu, shows all the elements of claim 48. Kaufhold in view of Wallman, and further in view of Liu, does not show that the gift request includes information identifying the recipient. Vardi shows that the gift request includes information identifying the recipient (Vardi: page 3, ¶ 20 – disclosing “the card owner decides a suitable denomination for valued card for presentation, such as gift, to identified recipient”, where “identified recipient” is “information identifying a recipient”). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the computer usable medium of Kaufhold in view of Wallman, and further in view of Liu, by information identifying the recipient of Vardi in order to the purchaser to gift the gift card to a recipient (Vardi: page 1, ¶ 5).

Claim 45 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Kaufhold in view of Wallman, further in view of Liu, and further in view of Walker.

As to claim 45, Kaufhold in view of Wallman, and further in view of Liu, shows all the elements of claim 39. Kaufhold in view of Wallman, and further in view of Liu, does not .

Claims 46 and 47 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kaufhold in view of Wallman, further in view of Liu, and further in view of Jensen (2005/0240432 A1).

As to claim 46, Kaufhold in view of Wallman, and further in view of Liu, shows all the elements of claim 39. Kaufhold in view of Wallman, and further in view of Liu, does not show that the recipient is not identified by the purchaser. Jensen shows that the recipient is not identified by the purchaser (Jensen: page 17, ¶ 194 – disclosing “the Merchant Intermediary can agree to protect the receiver party’s privacy, encrypt the address or location of the receiver party so that it is unknown to the caller party”). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method, the system, and the non-transitory computer readable medium of Kaufhold in view 

As to claim 47, Kaufhold in view of Wallman, and further in view of Liu, shows all the elements of claim 39. Kaufhold in view of Wallman, and further in view of Liu, does not show that the identity of the recipient is not known to the purchaser. Jensen shows that the identity of the recipient is not known to the purchaser (Jensen: page 17, ¶ 194 194 – disclosing “the Merchant Intermediary can agree to protect the receiver party’s privacy, encrypt the address or location of the receiver party so that it is unknown to the caller party”). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method, the system, and the non-transitory computer readable medium of Kaufhold in view of Wallman, and further in view of Liu, by the identity of the recipient not being known to the purchaser of Jensen in order to protect the receiver’s privacy (Jensen: page 17, ¶ 194).

Conclusion

































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Loveland (2002/0052818 A1) discloses: “[0091] . . .  The equity and equity options may be purchased either using dollar based trading such that fractional shares can be awarded to Consumers. This is particularly important when the share price of the Supplier is high  


































Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619